DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-27-2020 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn, U.S. Patent Number 6,400,305, published June 4, 2002 in view of Apostolos, U.S. Patent Number 5,079,735, published January 7, 1992.

As per claim 1, Kuhn discloses a method of operating a police radar detector to reject an undesired intermediate frequency image signal that could interfere with receiving and detecting a desired police radar signal, said method comprising: 
receiving an input signal from a first antenna, the input signal comprising a continuous wave emission within a frequency spectrum spanning approximately 3 GHz between a first input frequency to a second input frequency (Kuhn, Col. 6, lines 60-65 and Col. 3, lines 45-46);
sweeping a local oscillator signal through a range of frequencies from a first local oscillator frequency to a second local oscillator frequency in a predetermined time period (Kuhn, Col. 7, lines 1-6);

Kuhn fails to disclose use of a dispersive delay line filter.
Apostolos teaches a dispersive delay line filter (Col. 4, lines 1-15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a dispersive delay line filter in order to gain the benefit of increasing the dynamic range of the receiver as taught by Apostolos (Col. 2, lines 26-35).

As per claim 2, Kuhn as modified by Apostolos discloses the method of claim 1, comprising: determining the output signal is an undesired intermediate frequency image signal based on the pulse shape of the filtered output signal (Kuhn, Col. 7, lines 1-5 where undesired signals are interfering).

Claims 3-5 are each using different signal characteristics to identify undesired and desired signals. Kuhn, Col. 9, lines 19-55 using analysis of S-curve pairs to determine the proper signals. 
It would have been an obvious matter of design choice to use width, height or rate, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Kuhn in separating wanted and unwanted signals.

a first antenna configured to receive an input signal, the input signal comprising a continuous wave emission within a frequency spectrum spanning approximately 3 GHz between a first input frequency to a second input frequency (Kuhn, Fig. 1, item 14);
a local oscillator configured to sweep a signal through a range of frequencies from a first local oscillator frequency to a second local oscillator frequency in a predetermined time period so as to produce a local oscillator signal (Kuhn, Col. 7, lines 55-60);
a mixer configured to combine the input signal from the first antenna with the local oscillator signal to produce an output signal having an intermediate frequency (Kuhn, Col. 7, line 62);
a dispersive delay line filter configured to filter the output signal to produce a filtered output signal (Apostolos, Col. 4, lines 1-15);
a signal analyzer configured to determine a pulse shape of the filtered output signal; and the signal analyzer further configured to determine whether the input signal from the first antenna includes the desired police radar signal based on the pulse shape of the filtered output signal (Kuhn, Col. 9, lines 40-45).

As per claims 7-10, please see the rejections of claims 2-5 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.